
	
		II
		111th CONGRESS
		1st Session
		S. 1715
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Mr. Kerry (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the United States International
		  Broadcasting Act of 1994 to extend the authority of the Broadcasting Board of
		  Governors to make grants for the purpose of operating Radio Free
		  Asia.
	
	
		1.Extension of grant authority for Radio Free
			 AsiaSection 309(f) of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6208(f)) is
			 amended by striking September 30, 2009 and inserting
			 September 30, 2010.
		
